               Case 18-70913-jwc                  Doc 1        Filed 12/13/18 Entered 12/13/18 09:44:09                                Desc Main
                                                               Document     Page 1 of 133
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Vanessa
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Yvette
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Kinsey-Thorpe
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Vanessa Kinsey
                                   Vanessa Y. Kinsey-Thorpe
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2208
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
               Case 18-70913-jwc               Doc 1        Filed 12/13/18 Entered 12/13/18 09:44:09                              Desc Main
                                                            Document     Page 2 of 133
Debtor 1   Vanessa Yvette Kinsey-Thorpe                                                               Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 1408 Magnolia Circle
                                 Jonesboro, GA 30236
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Clayton
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 P.O. Box 312412
                                 Atlanta, GA 31131
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               Case 18-70913-jwc                Doc 1         Filed 12/13/18 Entered 12/13/18 09:44:09                               Desc Main
                                                              Document     Page 3 of 133
Debtor 1    Vanessa Yvette Kinsey-Thorpe                                                                  Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 18-70913-jwc                Doc 1          Filed 12/13/18 Entered 12/13/18 09:44:09                             Desc Main
                                                               Document     Page 4 of 133
Debtor 1    Vanessa Yvette Kinsey-Thorpe                                                                   Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
               Case 18-70913-jwc                  Doc 1        Filed 12/13/18 Entered 12/13/18 09:44:09                            Desc Main
                                                               Document     Page 5 of 133
Debtor 1    Vanessa Yvette Kinsey-Thorpe                                                               Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               Case 18-70913-jwc               Doc 1        Filed 12/13/18 Entered 12/13/18 09:44:09                                    Desc Main
                                                            Document     Page 6 of 133
Debtor 1    Vanessa Yvette Kinsey-Thorpe                                                                  Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Vanessa Yvette Kinsey-Thorpe
                                 Vanessa Yvette Kinsey-Thorpe                                      Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     December 13, 2018                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 18-70913-jwc                  Doc 1           Filed 12/13/18 Entered 12/13/18 09:44:09                           Desc Main
                                                                 Document     Page 7 of 133
Debtor 1   Vanessa Yvette Kinsey-Thorpe                                                                   Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Elsa Rodriguez, GA Bar No.                                     Date         December 13, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Elsa Rodriguez, GA Bar No. 611407
                                Printed name

                                Clark & Washington, L.L.C.
                                Firm name

                                3300 Northeast Expressway
                                Building 3
                                Atlanta, GA 30341
                                Number, Street, City, State & ZIP Code

                                Contact phone     770-488-9338                               Email address         cworders@cw13.com
                                611407 GA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                Case 18-70913-jwc                    Doc 1           Filed 12/13/18 Entered 12/13/18 09:44:09                              Desc Main
                                                                     Document     Page 8 of 133


 Fill in this information to identify your case:

 Debtor 1                  Vanessa Yvette Kinsey-Thorpe
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        6342 Clairbrook Drive                                    From-To:                      Same as Debtor 1                                   Same as Debtor 1
        Morrow, GA 30260                                         SEptember 2016                                                                From-To:
                                                                 - June 2018

        2537 Walden Lake Drive                                   From-To:                      Same as Debtor 1                                   Same as Debtor 1
        DECARUR, GA 30257                                        MArch 2014 -                                                                  From-To:
                                                                 June 2016


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1           Filed 12/13/18 Entered 12/13/18 09:44:09                                Desc Main
                                                                     Document     Page 9 of 133
 Debtor 1      Vanessa Yvette Kinsey-Thorpe                                                                Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $21,676.00           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


 For last calendar year:                              Wages, commissions,                       $10,367.00           Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                         $2,594.00          Wages, commissions,
 (January 1 to December 31, 2016 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Disability                                                $12,562.00
 the date you filed for bankruptcy:


                                                   Non profit                                       $240.00

 For last calendar year:                           Disability                                   $13,704.00
 (January 1 to December 31, 2017 )

 For the calendar year before that:                Disability                                   $13,704.00
 (January 1 to December 31, 2016 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                              Desc Main
                                                                     Document      Page 10 of 133
 Debtor 1      Vanessa Yvette Kinsey-Thorpe                                                                Case number (if known)




            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Prestige Financial Services, Inc.                         Civil Suit                 State Court of DeKalb                       Pending
       vs. Vanessa Kinsey Thorpe                                                            County                                      On appeal
       18SG01444                                                                            556 N. McDonough Street
                                                                                                                                        Concluded
                                                                                            DeKalb County Courthouse
                                                                                            Decatur, GA 30030

       Tran Son                                                  Dispossessory              Magistrate Court of Clayton                 Pending
       vs                                                                                   County                                      On appeal
       Vanessa Kinsey Thorpe                                                                9151 Tara Blvd.
                                                                                                                                        Concluded
       2018CM14279                                                                          Jonesboro, GA 30236


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                               Desc Main
                                                                     Document      Page 11 of 133
 Debtor 1      Vanessa Yvette Kinsey-Thorpe                                                                Case number (if known)



       Creditor Name and Address                                 Describe the Property                                        Date                    Value of the
                                                                                                                                                         property
                                                                 Explain what happened
       Prestige Finanical Services, Inc                          All Debtor's Real & Personal Property                        10/2018-Prese             $1,680.00
       Reg. Agent: C T Corporation                                                                                            nt
       System                                                        Property was repossessed.
       289 S Culver St                                               Property was foreclosed.
       Lawrenceville, GA 30046                                       Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was              Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                     Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.
       Home flood at 6342 Clearbrook                        NONE.                                                             09/2017-12/20           $89,000.00
       Drive, Morrow,GA 30260.                                                                                                17




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 18-70913-jwc                     Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                              Desc Main
                                                                     Document      Page 12 of 133
 Debtor 1      Vanessa Yvette Kinsey-Thorpe                                                                Case number (if known)



 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Clark & Washington, LLC                                         Chapter 7 Filing Fee Installment                       12/2018                       $75.00
       3300 Northeast Expressway
       Building 3
       Atlanta, GA 30341


       CIN Legal Data Services                                         Credit Counseling Package                              12/2018                       $70.00
       Box 88229
       Milwaukee, WI 53288


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment              Amount of
       Address                                                         transferred                                            or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                 Describe any property or        Date transfer was
       Address                                                         property transferred                     payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                        Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                   Desc Main
                                                                     Document      Page 13 of 133
 Debtor 1      Vanessa Yvette Kinsey-Thorpe                                                                       Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?                 Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                                have it?
                                                                       State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access                 Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                        have it?
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                       Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 18-70913-jwc                      Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                             Desc Main
                                                                     Document      Page 14 of 133
 Debtor 1      Vanessa Yvette Kinsey-Thorpe                                                                Case number (if known)



26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                     Court or agency                     Nature of the case                    Status of the
        Case Number                                                    Name                                                                      case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Sister's Against Domestic Violence                       Battered Women's Agency -                       EIN:         XX-XXXXXXX
        2001 MLK Drive                                           nonprofit
        Atlanta, GA 30310                                                                                        From-To      August 2009 - Present
                                                                 DEbtor


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Vanessa Yvette Kinsey-Thorpe
 Vanessa Yvette Kinsey-Thorpe                                              Signature of Debtor 2
 Signature of Debtor 1

 Date      December 13, 2018                                               Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                Case 18-70913-jwc                    Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 15 of 133
 Fill in this information to identify your case and this filing:

 Debtor 1                   Vanessa Yvette Kinsey-Thorpe
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Toyota                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      Carolla                                       Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:       2012                                          Debtor 2 only                                            Current value of the      Current value of the
           Approximate mileage:              100,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                                $9,975.00                  $9,975.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $9,975.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
       No
Official Form 106A/B                                           Schedule A/B: Property                                                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                    Desc Main
                                                                     Document      Page 16 of 133
 Debtor 1       Vanessa Yvette Kinsey-Thorpe                                                        Case number (if known)

        Yes. Describe.....

                                    1 bdr, 1 Lvr, 1 Dr                                                                                             $600.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    1 Tv, 1 Desktop, 1 Tablet, 1 Cellphone                                                                         $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothes, Shoes & Purses                                                                                          $50.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Costume                                                                                                          $25.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $1,175.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
Official Form 106A/B                                                    Schedule A/B: Property                                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 18-70913-jwc                                   Doc 1             Filed 12/13/18 Entered 12/13/18 09:44:09                           Desc Main
                                                                                   Document      Page 17 of 133
 Debtor 1         Vanessa Yvette Kinsey-Thorpe                                                                                Case number (if known)

                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                     $0.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Delta Community Credit Union                                            $0.00



                                              17.2.       Savings                                 Delta Community Credit Union                                            $5.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                              401(k)                                              Nationwide                                                          $600.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                              Rent                                                Tara Bridge Apartment Management                                    $600.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                       Desc Main
                                                                     Document      Page 18 of 133
 Debtor 1        Vanessa Yvette Kinsey-Thorpe                                                             Case number (if known)

        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                   Beneficiary:                         Surrender or refund
                                                                                                                                      value:

                                         Nation Wide/Whole Life Insuarace                        Valerie King                                           $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........


Official Form 106A/B                                                    Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 18-70913-jwc                             Doc 1           Filed 12/13/18 Entered 12/13/18 09:44:09                                                Desc Main
                                                                            Document      Page 19 of 133
 Debtor 1         Vanessa Yvette Kinsey-Thorpe                                                                                          Case number (if known)

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                             Garnished Funds                                                                                                   $1,680.00


                                                             Restitution                                                                                                     $25,000.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $27,885.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                            $9,975.00
 57. Part 3: Total personal and household items, line 15                                                       $1,175.00
 58. Part 4: Total financial assets, line 36                                                                  $27,885.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $39,035.00              Copy personal property total           $39,035.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $39,035.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                Case 18-70913-jwc                    Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                           Desc Main
                                                                     Document      Page 20 of 133
 Fill in this information to identify your case:

 Debtor 1                 Vanessa Yvette Kinsey-Thorpe
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2012 Toyota Carolla 100,000 miles                                $9,975.00                                 $5,000.00     O.C.G.A. § 44-13-100(a)(3)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1 bdr, 1 Lvr, 1 Dr                                                  $600.00                                  $600.00     O.C.G.A. § 44-13-100(a)(4)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1 Tv, 1 Desktop, 1 Tablet, 1                                        $500.00                                  $500.00     O.C.G.A. § 44-13-100(a)(4)
      Cellphone
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothes, Shoes & Purses                                              $50.00                                   $50.00     O.C.G.A. § 44-13-100(a)(4)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Costume                                                              $25.00                                   $25.00     O.C.G.A. § 44-13-100(a)(5)
      Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                              Desc Main
                                                                     Document      Page 21 of 133
 Debtor 1    Vanessa Yvette Kinsey-Thorpe                                                                Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Cash                                                                   $0.00                                     $0.00       O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Delta Community Credit                                       $0.00                                     $0.00       O.C.G.A. § 44-13-100(a)(6)
     Union
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Delta Community Credit                                        $5.00                                     $5.00       O.C.G.A. § 44-13-100(a)(6)
     Union
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Nationwide                                                  $600.00                                   $600.00        O.C.G.A. § 44-13-100(a)(2.1)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rent: Tara Bridge Apartment                                         $600.00                                   $600.00        O.C.G.A. § 44-13-100(a)(6)
     Management
     Line from Schedule A/B: 22.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Garnished Funds                                                   $1,680.00                                 $1,680.00        O.C.G.A. § 44-13-100(a)(2)(G)
     Line from Schedule A/B: 35.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Restitution                                                      $25,000.00                               $25,000.00         O.C.G.A. § 44-13-100(a)(11)(A)
     Line from Schedule A/B: 35.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 18-70913-jwc                    Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                   Desc Main
                                                                     Document      Page 22 of 133
 Fill in this information to identify your case:

 Debtor 1                   Vanessa Yvette Kinsey-Thorpe
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Alejandro Melgerejo                      Describe the property that secures the claim:                   $2,693.00                     $0.00          $2,693.00
         Creditor's Name                          All Debtor's real and personal
                                                  property
                                                  As of the date you file, the claim is: Check all that
         7090 E Village Court                     apply.
         Riverdale, GA 30296                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          06/24/2014                Last 4 digits of account number        9750

 2.2     Consumer Portfolio Svc                   Describe the property that secures the claim:                 $15,866.00                 $9,975.00           $5,891.00
         Creditor's Name                          2012 Toyota Carolla 100,000 miles

         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         Po Box 57071                             apply.
         Irvine, CA 92619                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 18-70913-jwc                          Doc 1         Filed 12/13/18 Entered 12/13/18 09:44:09                             Desc Main
                                                                      Document      Page 23 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                        Case number (if known)
               First Name                  Middle Name                      Last Name


                                 Opened
                                 11/13 Last
                                 Active
 Date debt was incurred          11/21/18                    Last 4 digits of account number         0203


 2.3     Dan Vallish                                Describe the property that secures the claim:                      $1,007.00           $0.00        $1,007.00
         Creditor's Name                            All Debtor's personal property

                                                    As of the date you file, the claim is: Check all that
         914 Plymouth Drive                         apply.
         Jonesboro, GA 30236                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          07/2008                     Last 4 digits of account number         2559

         Hometowne
 2.4                                                Describe the property that secures the claim:                      $1,375.00           $0.00        $1,375.00
         Communities, Inc.
         Creditor's Name                            All Debtor's real and personal
         Reg. Agent: Celia C                        property
         Watson
         1171 Hammond Creek                         As of the date you file, the claim is: Check all that
                                                    apply.
         Trail                                           Contingent
         Watkinsville, GA 30677
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          09/17/2009                  Last 4 digits of account number         6867

         Prestige Finanical
 2.5                                                                                                                 $18,282.00        $37,755.00             $0.00
         Services, Inc                              Describe the property that secures the claim:
         Creditor's Name                            All Debtor's Personal Property
         Reg. Agent: C T
         Corporation System
                                                    As of the date you file, the claim is: Check all that
         289 S Culver St                            apply.
         Lawrenceville, GA 30046                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 18-70913-jwc                        Doc 1           Filed 12/13/18 Entered 12/13/18 09:44:09                             Desc Main
                                                                     Document      Page 24 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                             Case number (if known)
              First Name                Middle Name                      Last Name


    Check if this claim relates to a                  Other (including a right to offset)
    community debt

 Date debt was incurred       09/28/2018                  Last 4 digits of account number   1444


   Add the dollar value of your entries in Column A on this page. Write that number here:                         $39,223.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                        $39,223.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                Case 18-70913-jwc                       Doc 1         Filed 12/13/18 Entered 12/13/18 09:44:09                                      Desc Main
                                                                     Document      Page 25 of 133
 Fill in this information to identify your case:

 Debtor 1                     Vanessa Yvette Kinsey-Thorpe
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Georgia Department of Revenue                          Last 4 digits of account number                        $13,000.00                $0.00         $13,000.00
              Priority Creditor's Name
              Compliance Division                                    When was the debt incurred?
              ARCS Bankruptcy
              1800 Century BLVD NE Suite 9100
              Atlanta, GA 30345-3202
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        2003




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              36359                                           Best Case Bankruptcy
              Case 18-70913-jwc                       Doc 1           Filed 12/13/18 Entered 12/13/18 09:44:09                                           Desc Main
                                                                     Document      Page 26 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                     Case number (if known)

 2.2        IRS                                                      Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            401 W. Peachtree St., NW                                 When was the debt incurred?
            Stop #334-D
            Room 400
            Atlanta, GA 30308
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Notice Only

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        AAA Car Insurance                                          Last 4 digits of account number                                                                    $1,000.00
            Nonpriority Creditor's Name
            6808 S Memorial Drive                                      When was the debt incurred?
            Suite 208
            Tulsa, OK 74133
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Account




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 27 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.2      Aaron's                                                     Last 4 digits of account number       4615                                              $1,476.00
          Nonpriority Creditor's Name
          1015 Cobb Place Blvd                                        When was the debt incurred?
          Kennesaw, GA 30156
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.3      ABCO Security, LLC                                          Last 4 digits of account number                                                            $235.00
          Nonpriority Creditor's Name
          12850 Highway 9                                             When was the debt incurred?
          Suite 600 #13
          Alpharetta, GA 30004
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.4      Accelerated Financial                                       Last 4 digits of account number       5518                                              $5,474.00
          Nonpriority Creditor's Name
                                                                                                            Opened 11/17 Last Active
          Po Box 5714                                                 When was the debt incurred?           1/03/18
          Greenville, SC 29606
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Okinus




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 28 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.5      ACE Recovery Services                                       Last 4 digits of account number       6890                                                 $199.00
          Nonpriority Creditor's Name
          PO Box 129                                                  When was the debt incurred?
          Grand River, OH 44045-0129
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Progressive)


 4.6      ADT                                                         Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          P.O. Box 650485                                             When was the debt incurred?
          Dallas, TX 75265
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.7      AFNI, Inc                                                   Last 4 digits of account number                                                            $308.00
          Nonpriority Creditor's Name
          c/o AFNI Inc                                                When was the debt incurred?
          P. O. Box 3097
          Bloomington, IL 61702
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 29 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.8      Afni, Inc.                                                  Last 4 digits of account number       8192                                                 $923.00
          Nonpriority Creditor's Name
          PO Box 3427                                                 When was the debt incurred?
          Bloomington, IL 61702-3427
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Charter Communications)


 4.9      Afni, Inc.                                                  Last 4 digits of account number       2602                                                 $308.00
          Nonpriority Creditor's Name
          PO Box 3427                                                 When was the debt incurred?
          Bloomington, IL 61702-3427
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (AT&T)


 4.1
 0        Alexandria Vaneck Co., LPA                                  Last 4 digits of account number       9454                                                  $23.00
          Nonpriority Creditor's Name
          5660 Southwyck Blvd                                         When was the debt incurred?
          #110
          Toledo, OH 43614
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collections (Chestatee Pathology Assoc.
              Yes                                                        Other. Specify   PC)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 30 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 1        Alliance One                                                Last 4 digits of account number                                                            $464.00
          Nonpriority Creditor's Name
          4850 Street Road                                            When was the debt incurred?
          Suite 300
          Feasterville Trevose, PA 19053
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1      Allied Collection & Credit Bureau,
 2        Inc.                                                        Last 4 digits of account number       7465                                                  $87.00
          Nonpriority Creditor's Name
          PO Box 640                                                  When was the debt incurred?
          Hoschton, GA 30548
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (North Metro Radiology)


 4.1
 3        American Family Insurance                                   Last 4 digits of account number                                                            $158.00
          Nonpriority Creditor's Name
          PO Box 312401                                               When was the debt incurred?
          Atlanta, GA 31131
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 31 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1      American Home Sales & Lease
 4        Purchase                                                    Last 4 digits of account number       unknown                                              $100.00
          Nonpriority Creditor's Name
          5248 No. Henry Blvd.                                        When was the debt incurred?
          Stockbridge, GA 30281
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Lease Deficiency


 4.1      American Medical Collection
 5        Agency                                                      Last 4 digits of account number       0380                                                  $67.00
          Nonpriority Creditor's Name
          2269 S. Saw Mill River Road                                 When was the debt incurred?
          Bldg 3
          Elmsford, NY 10523
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Colletions (Laboratory Corp of America)


 4.1
 6        APEX Billing Solutions                                      Last 4 digits of account number                                                             $21.00
          Nonpriority Creditor's Name
          PO Box 8987                                                 When was the debt incurred?
          Columbus, GA 31908
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 32 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 7        Associated Credit Services, Inc.                            Last 4 digits of account number                                                            $155.00
          Nonpriority Creditor's Name
          PO Box 5171                                                 When was the debt incurred?
          Westborough, MA 01581
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 8        Associated Receivable Consultants                           Last 4 digits of account number                                                            $143.00
          Nonpriority Creditor's Name
          PO box 212489                                               When was the debt incurred?
          Augusta, GA 30917
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 9        Associated Recievable Consultants                           Last 4 digits of account number                                                            $144.00
          Nonpriority Creditor's Name
          PO Box 212489                                               When was the debt incurred?
          Augusta, GA 30917
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 8 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 33 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.2
 0        AT&T                                                        Last 4 digits of account number                                                            $300.00
          Nonpriority Creditor's Name
          P.O. Box 105262                                             When was the debt incurred?
          Atlanta, GA 30348
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.2
 1        Atlanta Human Performance Center                            Last 4 digits of account number       THORPVA                                           $5,600.00
          Nonpriority Creditor's Name
          3250 Hogan Rd SW                                            When was the debt incurred?
          Atlanta, GA 30331
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.2      Atlanta Human Performance Center
 2        Inc                                                         Last 4 digits of account number                                                            $910.00
          Nonpriority Creditor's Name
          PO Box 312401                                               When was the debt incurred?
          Atlanta, GA 30331
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 9 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 34 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.2
 3        Atlanta Medical Center                                      Last 4 digits of account number                                                             $73.00
          Nonpriority Creditor's Name
          303 Parkway Drive NE                                        When was the debt incurred?
          Atlanta, GA 30312
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Notice Only


 4.2
 4        Bank of America                                             Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          6737 Londonderry Way                                        When was the debt incurred?
          Union City, GA 30291
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.2
 5        Barristers Collection Services Inc.                         Last 4 digits of account number       4390                                                 $376.00
          Nonpriority Creditor's Name
          1950 One Atlantic Center                                    When was the debt incurred?
          1201 West Peachtree Street NE
          Atlanta, GA 30309
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Laureate Medical Group)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 10 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 35 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.2
 6        Barristers Collection Services, Inc                         Last 4 digits of account number                                                            $376.00
          Nonpriority Creditor's Name
          1950 One Atlantic Center                                    When was the debt incurred?
          Atlanta, GA 30309
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.2
 7        Bay Area Credit Service LLC                                 Last 4 digits of account number                                                            $285.00
          Nonpriority Creditor's Name
          P.O. Box 467600                                             When was the debt incurred?
          Atlanta, GA 31146
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.2
 8        Bureau of Collection Recovery, Inc.                         Last 4 digits of account number                                                            $480.00
          Nonpriority Creditor's Name
          7575 Corporate Way                                          When was the debt incurred?
          Eden Prairie, MN 55344
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 11 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 36 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.2
 9        Capital City Bank                                           Last 4 digits of account number                                                            $200.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          P.O. Box 900
          Tallahassee, FL 32302
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   12/16/2005


 4.3
 0        CBE GROUP                                                   Last 4 digits of account number                                                         $1,022.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          131 Tower Park Dr.
          Ste. 100
          Waterloo, IA 50704
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection


 4.3
 1        CCI                                                         Last 4 digits of account number                                                            $395.00
          Nonpriority Creditor's Name
          PO Box 2207                                                 When was the debt incurred?
          Augusta, GA 30903
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 12 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 37 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.3
 2        Central Financial Control                                   Last 4 digits of account number                                                             $72.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?
          P.O. Box 66051
          Anaheim, CA 92816
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.3      Certegy Payment Recovery
 3        Services Inc                                                Last 4 digits of account number                                                             $29.00
          Nonpriority Creditor's Name
          3500 5th Street                                             When was the debt incurred?
          Northport, AL 35476
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.3
 4        Charter Communications                                      Last 4 digits of account number                                                            $257.00
          Nonpriority Creditor's Name
          12405 Powerscourt Dr                                        When was the debt incurred?
          Saint Louis, MO 63131
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 13 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 38 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.3
 5        Chase                                                       Last 4 digits of account number                                                               $3.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?
          P.O. Box 15298
          Willmington, DE 19850
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.3
 6        CheckCare Systems                                           Last 4 digits of account number                                                            $282.00
          Nonpriority Creditor's Name
          3039 Premiere Parkway                                       When was the debt incurred?
          Suite 600
          Duluth, GA 30097
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.3
 7        Checkcare Systems of Atlanta                                Last 4 digits of account number       0047                                                 $238.00
          Nonpriority Creditor's Name
          3039 Premier Parkway                                        When was the debt incurred?
          Suite 600
          Duluth, GA 30097-8906
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collections (Professional Carpet &
              Yes                                                        Other. Specify   Upholstery)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 14 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 39 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.3
 8        Chestatee Pathology Accoc. PC                               Last 4 digits of account number       4008                                                  $23.00
          Nonpriority Creditor's Name
          5620Southwyk Blvd                                           When was the debt incurred?
          Toledo, OH 43614-1502
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.3
 9        Chestatee Pathology Assoc. PC                               Last 4 digits of account number                                                             $23.00
          Nonpriority Creditor's Name
          5700 Southwyck Blvd                                         When was the debt incurred?
          Toledo, OH 43614
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services


 4.4
 0        Clayton County Water Authority                              Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          1600 Battle Creek Rd                                        When was the debt incurred?
          Morrow, GA 30260
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Utilities




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 15 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 40 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.4
 1        ClearCheck Inc                                              Last 4 digits of account number                                                            $132.00
          Nonpriority Creditor's Name
          PO Box 27087                                                When was the debt incurred?
          Greenville, SC 29616
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.4
 2        Comcast                                                     Last 4 digits of account number                                                         $1,022.00
          Nonpriority Creditor's Name
          P.O. Box 530098                                             When was the debt incurred?
          Atlanta, GA 30353
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection


 4.4
 3        Commercial Check Control                                    Last 4 digits of account number                                                             $77.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          7250 Beverly Blvd.
          Los Angeles, CA 90036
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 16 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 41 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.4
 4        COMO Law Firm, P.A.                                         Last 4 digits of account number                                                            $492.00
          Nonpriority Creditor's Name
          PO Box 130668                                               When was the debt incurred?
          Saint Paul, MN 55113
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.4
 5        Como Law Firm, P.A.                                         Last 4 digits of account number       8034                                                 $492.00
          Nonpriority Creditor's Name
          PO Box 130668                                               When was the debt incurred?
          Saint Paul, MN 55113-0006
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collecitons (Shorter College)


 4.4
 6        Computer Credit, Inc,                                       Last 4 digits of account number                                                             $75.00
          Nonpriority Creditor's Name
          470 West Hanes Mill Road                                    When was the debt incurred?
          PO Box 5238
          Winston Salem, NC 27113
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 17 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 42 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.4
 7        Computer Credit, Inc.                                       Last 4 digits of account number       7747                                                  $25.00
          Nonpriority Creditor's Name
          Claim Dept 009560                                           When was the debt incurred?
          640 West Fourth Street
          PO Box 5238
          Winston Salem, NC 27113-5238
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Grady Memorial Hospital)


 4.4
 8        Consumer Portfolio Svc                                      Last 4 digits of account number       0203                                            $15,866.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 11/13 Last Active
          Po Box 57071                                                When was the debt incurred?           11/21/18
          Irvine, CA 92619
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.4
 9        Convergent Outsourcing                                      Last 4 digits of account number                                                            $912.00
          Nonpriority Creditor's Name
          PO Box 1022                                                 When was the debt incurred?
          Wixom, MI 48393
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 18 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 43 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.5
 0        Convergent Outsourcing, Inc.                                Last 4 digits of account number       9164                                              $1,052.00
          Nonpriority Creditor's Name
          800 SW 39th Street                                          When was the debt incurred?
          PO Box 9004
          Renton, WA 98057
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Suntrust Bank)


 4.5
 1        CPS                                                         Last 4 digits of account number                                                       $16,146.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?           11/29/2005 0:00
          PO Box 57071
          Irvine, CA 92619
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.5
 2        Credit Collection Servcies                                  Last 4 digits of account number       0685                                                 $106.00
          Nonpriority Creditor's Name
          Two Wells Avenue                                            When was the debt incurred?
          Newton Center, MA 02459
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (The Infinity Group)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 19 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 44 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.5
 3        Credit Collection Service                                   Last 4 digits of account number       5165                                                 $692.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          2 Wells Ave
          Newton, MA 02459
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Comcast)


 4.5
 4        Credit Management, LP                                       Last 4 digits of account number       9518                                                 $516.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?           Opened 01/17
          Po Box 118288
          Carrollton, TX 75011
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Comcast Cable


 4.5
 5        Credit Management, LP                                       Last 4 digits of account number       7528                                                 $176.00
          Nonpriority Creditor's Name
          PO Box 118288                                               When was the debt incurred?
          Carrollton, TX 75011-0828
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Charter Communications)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 20 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 45 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.5
 6        Credit Protection Asscociation                              Last 4 digits of account number       2800                                                 $427.00
          Nonpriority Creditor's Name
          13355 Noel Rd                                               When was the debt incurred?
          Suite 2100
          Dallas, TX 75240
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.5      DeKalb County Watershed
 7        Management                                                  Last 4 digits of account number                                                            $195.00
          Nonpriority Creditor's Name
          1580 Roadhaven Dr                                           When was the debt incurred?
          Stone Mountain, GA 30083
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.5
 8        DentFirst                                                   Last 4 digits of account number                                                            $181.00
          Nonpriority Creditor's Name
          2697 Spring Road                                            When was the debt incurred?
          Smyrna, GA 30080
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 21 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 46 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.5
 9        Direct Loans           (US Dept of ED)                      Last 4 digits of account number       2208                                              $6,095.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO Box 1723
          Montgomery, AL 36102-1723
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Student Loan
 4.6
 0        Direct Loans           (US Dept of ED)                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO Box 1723
          Montgomery, AL 36102-1723
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   12/8/2005


 4.6
 1        Diversified Consultants, Inc.                               Last 4 digits of account number       9110                                                 $912.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 06/18 Last Active
          Po Box 551268                                               When was the debt incurred?           02/17
          Jacksonville, FL 32255
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Comcast




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 22 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 47 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.6
 2        ED Financial Services                                       Last 4 digits of account number                                                         $6,772.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          120 N Seven Oaks Dr
          Knoxville, TN 37922
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.6
 3        ED Financial Services                                       Last 4 digits of account number                                                            $450.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          120 N Seven Oaks Dr
          Knoxville, TN 37922
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.6
 4        Edward E Gutknecht                                          Last 4 digits of account number                                                         $6,301.00
          Nonpriority Creditor's Name
          1210 Home Place Drive                                       When was the debt incurred?
          Lawrenceville, GA 30043
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Unpaid Rent




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 23 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 48 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.6
 5        Emory Adventist Hospital                                    Last 4 digits of account number       9655                                                 $385.00
          Nonpriority Creditor's Name
          P.O. Box 932089                                             When was the debt incurred?
          Atlanta, GA 31193-2089
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.6
 6        ER Solutions                                                Last 4 digits of account number                                                         $1,461.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          3120 Hays Rd
          Ste 200
          Houston, TX 77082
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.6
 7        ER Solutions, Inc.                                          Last 4 digits of account number       9415                                                 $572.00
          Nonpriority Creditor's Name
          10750 Hammerly Blvd                                         When was the debt incurred?
          #200
          Houston, TX 77043
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Suntrust Bank)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 24 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 49 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.6
 8        Erving Properties                                           Last 4 digits of account number                                                            $300.00
          Nonpriority Creditor's Name
          1200 Utoy Srings Road                                       When was the debt incurred?
          Atlanta, GA 30331
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.6
 9        Extension Express                                           Last 4 digits of account number                                                         $1,245.00
          Nonpriority Creditor's Name
          PO Box 329                                                  When was the debt incurred?
          Tucker, GA 30085
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.7
 0        F&S Radiology, P.C.                                         Last 4 digits of account number                                                             $72.00
          Nonpriority Creditor's Name
          PO Box 3495                                                 When was the debt incurred?
          Toledo, OH 43607
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 25 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 50 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.7
 1        FBCS, Inc.                                                  Last 4 digits of account number                                                            $627.00
          Nonpriority Creditor's Name
          330 S. Warminster Road                                      When was the debt incurred?
          Suite 353
          Hatboro, PA 19040
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.7
 2        Fifth Third Bank                                            Last 4 digits of account number                                                               $1.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          5050 Kingsley Dr
          Cincinnati, OH 45263
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.7      Financial Asset Management
 3        Systems                                                     Last 4 digits of account number                                                            $519.00
          Nonpriority Creditor's Name
          PO BOX 1069                                                 When was the debt incurred?
          Woodstock, GA 30188
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 26 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 51 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.7      Financial Asset Management
 4        Systems                                                     Last 4 digits of account number                                                            $519.00
          Nonpriority Creditor's Name
          PO BOX 1069                                                 When was the debt incurred?
          Woodstock, GA 30188
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.7
 5        First Premier Bank                                          Last 4 digits of account number       3908                                                 $334.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 09/18 Last Active
          Po Box 5524                                                 When was the debt incurred?           12/18
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.7
 6        Focus Receivables Management                                Last 4 digits of account number                                                            $127.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          1130 Northchase Pkwy Ste
          Marietta, GA 30067
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 27 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 52 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.7
 7        Frost Arnet                                                 Last 4 digits of account number                                                             $33.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?
          480 James Robertson Pkwy
          Nashville, TN 37219-1212
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.7
 8        General Revenue Corporation                                 Last 4 digits of account number                                                            $927.00
          Nonpriority Creditor's Name
          PO Box 495999                                               When was the debt incurred?
          Cincinnati, OH 45249-5999
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.7
 9        Georgia Power                                               Last 4 digits of account number       8051                                                 $564.00
          Nonpriority Creditor's Name
          241 Ralph McGill Blvd NE                                    When was the debt incurred?
          Atlanta, GA 30308
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 28 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 53 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.8      Global Payments Check Services,
 0        Inc.                                                        Last 4 digits of account number                                                         $1,260.00
          Nonpriority Creditor's Name
          PO Box 661038                                               When was the debt incurred?
          Chicago, IL 60666
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.8
 1        GMAC Real Estate Academy                                    Last 4 digits of account number                                                            $350.00
          Nonpriority Creditor's Name
          5775-D Glenridge Drive                                      When was the debt incurred?
          Atlanta, GA 30328
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.8
 2        Grady Health System                                         Last 4 digits of account number       1118                                                 $105.00
          Nonpriority Creditor's Name
          PO Box 930704                                               When was the debt incurred?
          Atlanta, GA 31193-0704
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 29 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 54 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.8
 3        Greenbrier Dental Care                                      Last 4 digits of account number       0047                                                  $95.00
          Nonpriority Creditor's Name
          2841 Greenbriar Pkwy                                        When was the debt incurred?
          #306
          Atlanta, GA 30331
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.8
 4        Gwinnett County Water Resources                             Last 4 digits of account number                                                            $340.00
          Nonpriority Creditor's Name
          684 Winder Hwy NE                                           When was the debt incurred?
          Lawrenceville, GA 30045
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.8
 5        Gwinnett Hospital System                                    Last 4 digits of account number                                                         $2,148.00
          Nonpriority Creditor's Name
          1000 Medical Center, Blvd #110                              When was the debt incurred?
          Lawrenceville, GA 30045
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 30 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 55 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.8
 6        Gwinnett Hospital System                                    Last 4 digits of account number                                                            $607.00
          Nonpriority Creditor's Name
          1000 Medical Center, Blvd #110                              When was the debt incurred?
          Lawrenceville, GA 30045
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.8
 7        Gwinnett Orthopedics                                        Last 4 digits of account number                                                         $1,322.00
          Nonpriority Creditor's Name
          DBA Atlanta Ortopedics                                      When was the debt incurred?
          5645 Old Norcross Road
          Suite 300
          Lawrenceville, GA 30045
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.8
 8        Gwinnett Orthopedics                                        Last 4 digits of account number       4375                                              $7,220.00
          Nonpriority Creditor's Name
          DBA Atlanta Ortopedics                                      When was the debt incurred?
          5645 Old Norcross Road
          Suite 300
          Lawrenceville, GA 30045
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 31 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 56 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.8
 9        H&A Credit Group                                            Last 4 digits of account number       5723                                              $1,230.00
          Nonpriority Creditor's Name
          PO Box 870162                                               When was the debt incurred?
          Stone Mountain, GA 30087
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Gainesville Physical Therapy)


 4.9
 0        Healthfield, Inc                                            Last 4 digits of account number                                                            $259.00
          Nonpriority Creditor's Name
          3350 Rivrewood Pkwy SE                                      When was the debt incurred?
          Atlanta, GA 30339
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.9
 1        Healthfield, Inc. - Gwinnett                                Last 4 digits of account number       5584                                                 $648.00
          Nonpriority Creditor's Name
          3350 Riverwood Pkwy SE                                      When was the debt incurred?
          Atlanta, GA 30339
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 32 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 57 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.9
 2        Healthfield, Inc.- Gwinnett                                 Last 4 digits of account number                                                            $389.00
          Nonpriority Creditor's Name
          3350 Riverwood Pkwy SE                                      When was the debt incurred?
          Atlanta, GA 30339
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.9
 3        Hsi Financial Services                                      Last 4 digits of account number                                                            $430.00
          Nonpriority Creditor's Name
          c/o Corporate Creations Network                             When was the debt incurred?
          Inc.
          2985 Gordy Parkway
          1st floor
          Marietta, GA 30066
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.9
 4        I.C. System                                                 Last 4 digits of account number                                                            $425.00
          Nonpriority Creditor's Name
          P.O. Box 64437                                              When was the debt incurred?
          Saint Paul, MN 55164
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 33 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 58 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.9
 5        IC system                                                   Last 4 digits of account number                                                            $982.00
          Nonpriority Creditor's Name
          444 Highway 96E                                             When was the debt incurred?
          Saint Paul, MN 55164
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.9
 6        IC System, Inc.                                             Last 4 digits of account number       126                                                  $661.00
          Nonpriority Creditor's Name
          444 Highway 96 East                                         When was the debt incurred?
          PO Box 64437
          Saint Paul, MN 55164-0437
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Uncle Bob's Storage)


 4.9
 7        Infinity Group                                              Last 4 digits of account number                                                            $106.00
          Nonpriority Creditor's Name
          Wells Ave                                                   When was the debt incurred?
           MA 02549
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 34 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 59 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.9
 8        Infinity Select Insurance Company                           Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          P.O. Box 830807                                             When was the debt incurred?
          Birmingham, AL 35283
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.9
 9        Integrity Solution Servicesm Inc.                           Last 4 digits of account number       1715                                                 $313.00
          Nonpriority Creditor's Name
          PO Box 7230                                                 When was the debt incurred?
          Overland Park, KS 66207-0230
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Guaranty Bank)


 4.1
 00       Jefferson Capital System                                    Last 4 digits of account number                                                            $188.00
          Nonpriority Creditor's Name
          16 McLeland Rd                                              When was the debt incurred?
          Saint Cloud, MN 56303
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 35 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 60 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 01       Just Right Auto Sales                                       Last 4 digits of account number                                                         $9,570.00
          Nonpriority Creditor's Name
          5465 Peachtree Ind. Blvd.                                   When was the debt incurred?
          Atlanta, GA 30341
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 02       Kevin B. Wilson Law Offices                                 Last 4 digits of account number                                                            $238.00
          Nonpriority Creditor's Name
          2810 Walker Road                                            When was the debt incurred?
          Suite 102
          Chattanooga, TN 37421
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 03       Kroger                                                      Last 4 digits of account number                                                             $46.00
          Nonpriority Creditor's Name
          2700 East 4th Street                                        When was the debt incurred?
          Hutchinson, KS 67501
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 36 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 61 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 04       Laureate Medical Group                                      Last 4 digits of account number       3900                                                 $376.00
          Nonpriority Creditor's Name
          550 Peachtree St                                            When was the debt incurred?
          Suite 1550
          Atlanta, GA 30308
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.1
 05       Law Office of N. Yolanda Epps                               Last 4 digits of account number       35KI                                              $1,245.00
          Nonpriority Creditor's Name
          PO Box 329                                                  When was the debt incurred?
          Tucker, GA 30085
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collecitons (Resurgens Orthopaedics)


 4.1      Law Office of Zimmerman &
 06       Associates LTD                                              Last 4 digits of account number       7457                                                 $464.00
          Nonpriority Creditor's Name
          PO Box 28039                                                When was the debt incurred?
          Las Vegas, NV 89126
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Hilco Receivables)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 37 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 62 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1      Law Offices of Bennett & DeLoney,
 07       P.C.                                                        Last 4 digits of account number       7754                                                  $29.00
          Nonpriority Creditor's Name
          PO Box 190                                                  When was the debt incurred?
          Midvale, UT 84047-0190
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Home Depot)


 4.1
 08       Lincoln Heritage Life Insurance                             Last 4 digits of account number                                                         $2,174.00
          Nonpriority Creditor's Name
          4343 East Camelback Road                                    When was the debt incurred?
          Suite 400
          Phoenix, AZ 85018
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 09       M&S Auto Sales                                              Last 4 digits of account number                                                         $8,995.00
          Nonpriority Creditor's Name
          6580 Highway 85                                             When was the debt incurred?
          Riverdale, GA 30274
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Auto Deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 38 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 63 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 10       Management Services Incorporated                            Last 4 digits of account number                                                         $1,051.00
          Nonpriority Creditor's Name
          c/o NCB Management Services, Inc.                           When was the debt incurred?
          PO Box 1099
          Langhorne, PA 19047
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1      Medical Accounts Recievable
 11       Solutions                                                   Last 4 digits of account number                                                            $130.00
          Nonpriority Creditor's Name
          7077 Orangewood Ave                                         When was the debt incurred?
          Suite 100
          Garden Grove, CA 92841
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 12       Metro Atlanta Ambulance Service                             Last 4 digits of account number       9147                                                 $622.00
          Nonpriority Creditor's Name
          595 Armstrong Street                                        When was the debt incurred?
          Marietta, GA 30060-2305
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 39 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 64 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 13       Metro Dental Group                                          Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          400 Cleveland Ave                                           When was the debt incurred?
          Atlanta, GA 30315
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services


 4.1
 14       Monarch Recovery Management                                 Last 4 digits of account number                                                            $298.00
          Nonpriority Creditor's Name
          PO Box 21089                                                When was the debt incurred?
          Philadelphia, PA 19114
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 15       Morehouse Medical Associates, Inc.                          Last 4 digits of account number       8270                                                  $94.00
          Nonpriority Creditor's Name
          75 Piedmont Ave, N.E.                                       When was the debt incurred?
          Suite 700
          Atlanta, GA 30303
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 40 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 65 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 16       Morehouse Medical Associates, Inc.                          Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          75 Piedmont Ave NE                                          When was the debt incurred?
          Suite 700
          Decatur, GA 30030
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 17       MQC Collection Services                                     Last 4 digits of account number       4008                                                  $23.00
          Nonpriority Creditor's Name
          PO Box 140700                                               When was the debt incurred?
          Toledo, OH 43614
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Chestatee Pathology)


 4.1
 18       NACS                                                        Last 4 digits of account number                                                               $3.00
          Nonpriority Creditor's Name
          2810 Walker Road                                            When was the debt incurred?
          Suite 100
          Chattanooga, TN 37421
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 41 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 66 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 19       National Adjustment Bureau                                  Last 4 digits of account number       29GE                                                 $425.00
          Nonpriority Creditor's Name
          PO Box 4430                                                 When was the debt incurred?
          Marietta, GA 30061
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Metro Brokers)


 4.1
 20       NCO Financial                                               Last 4 digits of account number                                                            $450.00
          Nonpriority Creditor's Name
          c/o NCO Financial                                           When was the debt incurred?
          P.O. Box 15636
          Wilmington, DE 19850
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 21       NCO Financial Systems, Inc.                                 Last 4 digits of account number       3001                                              $9,368.00
          Nonpriority Creditor's Name
          507 Prudential Road                                         When was the debt incurred?
          Horsham, PA 19044
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (American Pegasus)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 42 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 67 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 22       NCO Financial Systems, Inc.                                 Last 4 digits of account number       9164                                              $1,052.00
          Nonpriority Creditor's Name
          507 Prudential Road                                         When was the debt incurred?
          Horsham, PA 19044
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Suntrust Bank)


 4.1
 23       NCO Financial Systems, Inc.                                 Last 4 digits of account number       6494                                                 $366.00
          Nonpriority Creditor's Name
          507 Prudential Road                                         When was the debt incurred?
          Horsham, PA 19044
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Wachovia)


 4.1
 24       Nelnet Loan Services                                        Last 4 digits of account number                                                       $10,000.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO BOX 2304
          Indianapolis, IN 46206
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 43 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 68 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 25       North American Credit Services                              Last 4 digits of account number                                                            $238.00
          Nonpriority Creditor's Name
          2810 Walker Road                                            When was the debt incurred?
          Suite 100
          Chattanooga, TN 37421
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 26       North American Credit Services                              Last 4 digits of account number       6576                                                  $75.00
          Nonpriority Creditor's Name
          2810 Walker Road, Suite 100                                 When was the debt incurred?
          Chattanooga, TN 37421
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Medical Collections (Emory Adventist
              Yes                                                        Other. Specify   Hospital)


 4.1      North Metropolitan Radiology
 27       Associates                                                  Last 4 digits of account number       1014                                                  $25.00
          Nonpriority Creditor's Name
          1190 W. Druid Hills Dr NE                                   When was the debt incurred?
          #T-75
          Atlanta, GA 30329
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 44 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 69 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1      North Metropolitan Radiology
 28       Associates                                                  Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          1190 W Druid Hills Road NE                                  When was the debt incurred?
          #T-75
           AL 35000
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 4.1
 29       Northside Hospital                                          Last 4 digits of account number                                                         $3,892.00
          Nonpriority Creditor's Name
          P.O. Box 101757                                             When was the debt incurred?
          Atlanta, GA 30392-1757
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services


 4.1
 30       Okinus                                                      Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          P.O. Box 691                                                When was the debt incurred?
          157 West Railroad St., South
          Pelham, GA 31779
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 45 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 70 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 31       Okinus, Inc                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Gary O. Allen, RA                                           When was the debt incurred?
          157 West Railroad Street
          Pelham, GA 31779
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 32       Online Collections                                          Last 4 digits of account number       3163                                                  $30.00
          Nonpriority Creditor's Name
          PO Box 1489                                                 When was the debt incurred?
          Winterville, NC 28590
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Scana)


 4.1
 33       Open MRI Imaging of Snellville                              Last 4 digits of account number                                                            $280.00
          Nonpriority Creditor's Name
          2151 Fountain Drive                                         When was the debt incurred?
          Suite 203-204
          Snellville, GA 30078
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 46 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 71 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 34       Ortho Atlanta                                               Last 4 digits of account number                                                         $1,775.00
          Nonpriority Creditor's Name
          P. O Box 14000                                              When was the debt incurred?
          Belfast, ME 04915
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services


 4.1
 35       PDQ Services Inc                                            Last 4 digits of account number                                                         $6,133.00
          Nonpriority Creditor's Name
          700 Churchill Ct                                            When was the debt incurred?
          Woodstock, GA 30188
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 36       Performant Recovery Inc                                     Last 4 digits of account number                                                         $1,372.00
          Nonpriority Creditor's Name
          P.O. Box 9054                                               When was the debt incurred?
          Pleasanton, CA 94566
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 47 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 72 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 37       Portfolio Recovery Associates                               Last 4 digits of account number                                                            $425.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?           3/17/2009
          140 Corporate Blvd
          Norfolk, VA 23502
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 38       Portfolio Recovery Associates, LLC                          Last 4 digits of account number       6755                                                 $410.00
          Nonpriority Creditor's Name
          PO Box 12914                                                When was the debt incurred?
          Norfolk, VA 23541
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Kay Jewelers)


 4.1      Premiere Credit of North America
 39       LLC                                                         Last 4 digits of account number                                                         $5,015.00
          Nonpriority Creditor's Name
          P.O. Box 24850                                              When was the debt incurred?
          Nashville, TN 37202
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 48 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 73 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 40       Prestige Financial Svc                                      Last 4 digits of account number       1554                                            $19,982.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 11/13 Last Active
          351 W Opportunity Way                                       When was the debt incurred?           6/30/18
          Draper, UT 84020
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.1
 41       Prestige Finanical Services, Inc                            Last 4 digits of account number                                                            $440.00
          Nonpriority Creditor's Name
          Reg. Agent: C T Corporation                                 When was the debt incurred?
          System
          289 S Culver St
          Lawrenceville, GA 30046
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 42       Professional Bureau of Collections                          Last 4 digits of account number                                                            $622.00
          Nonpriority Creditor's Name
          PO Box 4157                                                 When was the debt incurred?
          Englewood, CO 80155
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 49 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 74 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 43       Professional Debt Mediation                                 Last 4 digits of account number       0116                                                  $50.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?           Opened 08/17
          7948 Baymeadows Way, 2nd Floor
          Jacksonville, FL 32256
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Swift Health Urgent
              Yes                                                        Other. Specify   Care Llc


 4.1
 44       Progressing Leasing                                         Last 4 digits of account number                                                         $1,320.00
          Nonpriority Creditor's Name
          5651 W Talavi Blvd                                          When was the debt incurred?
          Glendale, AZ 85306
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 45       Publix                                                      Last 4 digits of account number                                                             $84.00
          Nonpriority Creditor's Name
          3300 Publix Corporate Pkwy                                  When was the debt incurred?
          Lakeland, FL 33811
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 50 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 75 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 46       Quality Recovery Services Inc                               Last 4 digits of account number                                                         $2,238.00
          Nonpriority Creditor's Name
          P.O. Box 519                                                When was the debt incurred?
          Lovejoy, GA 30250
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 47       Quantum Medical Radiology PC                                Last 4 digits of account number       9454                                                  $50.00
          Nonpriority Creditor's Name
          PO Box 2994                                                 When was the debt incurred?
          Kennesaw, GA 30156
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.1      Quilling, Selander, Lownds,
 48       Winslett                                                    Last 4 digits of account number                                                         $2,300.00
          Nonpriority Creditor's Name
          & Moser                                                     When was the debt incurred?
          2001 Bryan Street
          Suite 1800
          Dallas, TX 75201
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 51 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 76 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 49       RDS                                                         Last 4 digits of account number                                                            $350.00
          Nonpriority Creditor's Name
          Dept 207                                                    When was the debt incurred?
          PO Box 4115
          Concord, CA 94524
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 50       Rent Recovery Solutions                                     Last 4 digits of account number                                                         $1,198.00
          Nonpriority Creditor's Name
          2814 Spring Rd SE                                           When was the debt incurred?
          #301
          Atlanta, GA 30339
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 51       Renton Collection                                           Last 4 digits of account number                                                         $1,434.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO Box 272
          Renton, WA 98057
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 52 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 77 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 52       Resurgens Orthopaedics                                      Last 4 digits of account number                                                         $1,252.00
          Nonpriority Creditor's Name
          P.O. Box 720580                                             When was the debt incurred?
          Atlanta, GA 30358-2580
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services


 4.1
 53       Resurgens Orthopaedics                                      Last 4 digits of account number       8963                                              $1,274.00
          Nonpriority Creditor's Name
          PO Box 720580                                               When was the debt incurred?
          Atlanta, GA 30358-2580
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.1
 54       Revenue Discovery Systems                                   Last 4 digits of account number       3092                                                 $432.00
          Nonpriority Creditor's Name
          PO Box 12055                                                When was the debt incurred?
          Norfolk, VA 23541-1003
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Medical Collections (Gwinnett Cty Dept Fire
              Yes                                                        Other. Specify   EMS)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 53 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 78 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 55       RJM Acquisitions Corp                                       Last 4 digits of account number                                                         $1,461.00
          Nonpriority Creditor's Name
          c/o RJM Acquisitions Corp.                                  When was the debt incurred?
          575 Underhill Blvd
          Suite 224
          Syosset, NY 11791-3416
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 56       RJM Acquisitions, LLC                                       Last 4 digits of account number       8295                                                 $921.00
          Nonpriority Creditor's Name
          575 Underhill Blvd.                                         When was the debt incurred?
          Suite 224
          Syosset, NY 11791
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Compass Bank)


 4.1
 57       RMCB/RMCA                                                   Last 4 digits of account number                                                             $17.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO Box 1235
          Elmsford, NY 10523
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 54 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 79 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 58       Robertson Sanitation                                        Last 4 digits of account number       4654                                                 $101.00
          Nonpriority Creditor's Name
          1405 Meredith Park Dr                                       When was the debt incurred?
          McDonough, GA 30253
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 59       Robertson Sanitation                                        Last 4 digits of account number                                                             $76.00
          Nonpriority Creditor's Name
          PO Box 1108                                                 When was the debt incurred?
          Auburn, GA 30011
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 60       SCANA Energy                                                Last 4 digits of account number       9720                                                 $394.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                  Opened 03/14 Last Active
          220 Operation Way                                           When was the debt incurred?           01/15
          Cayce, SC 29033
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 55 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 80 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 61       Scana Energy                                                Last 4 digits of account number       0185                                                 $242.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO BOX 100157
          Columbia, SC 29202
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 62       Scana Energy                                                Last 4 digits of account number                                                            $165.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO BOX 100157
          Columbia, SC 29202
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 63       Scana Energy                                                Last 4 digits of account number                                                            $143.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO BOX 100157
          Columbia, SC 29202
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   1/10/2006




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 56 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 81 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 64       Scottdale Colelction Services LLC                           Last 4 digits of account number                                                            $280.00
          Nonpriority Creditor's Name
          2501 W Dunlap Ave                                           When was the debt incurred?
          Suite 240
          Mesa, AZ 85201
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 65       Security Check, LLC                                         Last 4 digits of account number       unknown                                               $80.00
          Nonpriority Creditor's Name
          PO Box 1530                                                 When was the debt incurred?
          Dept. 010
          Southaven, MS 38671-0016
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collectons (Yum - Pizza Hut)


 4.1
 66       Shands Jacksonville                                         Last 4 digits of account number       0315                                                 $152.00
          Nonpriority Creditor's Name
          655 W. Eigth Street                                         When was the debt incurred?
          Jacksonville, FL 32209
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 57 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 82 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1      SHANDS Jacksonville Emergency
 67       Dpt.                                                        Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          655 W Eighth Street                                         When was the debt incurred?
          Jacksonville, FL 32208
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 68       Smyrna Emergency Phycicians                                 Last 4 digits of account number                                                            $254.00
          Nonpriority Creditor's Name
          PO Box 8750                                                 When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services


 4.1
 69       Smyrna Emergency Physicians                                 Last 4 digits of account number       4540                                                 $422.00
          Nonpriority Creditor's Name
          PO Box 8750                                                 When was the debt incurred?
          Philadelphia, PA 19101-8750
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 58 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 83 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 70       Son Tran                                                    Last 4 digits of account number                                                            $300.00
          Nonpriority Creditor's Name
          5360 Jonesboro Rd Ste A                                     When was the debt incurred?
          Morrow, GA 30260
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify



 4.1      South Fulton Emergency
 71       Physicians                                                  Last 4 digits of account number                                                         $1,371.00
          Nonpriority Creditor's Name
          Payments MD                                                 When was the debt incurred?
          Mailstop: 49560569
          P.O. Box 660827
          Dallas, TX 75266-0827
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services


 4.1
 72       Southern Regional Medical Center                            Last 4 digits of account number       0342                                                 $430.00
          Nonpriority Creditor's Name
          PO Box 723968                                               When was the debt incurred?
          Atlanta, GA 31139-0968
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 59 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 84 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 73       Southern Regional Medical Center                            Last 4 digits of account number                                                            $430.00
          Nonpriority Creditor's Name
          P.O. Box 1660                                               When was the debt incurred?
          Greeley, CO 80632-1660
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Serivces


 4.1
 74       Soutwest Credit                                             Last 4 digits of account number                                                            $787.00
          Nonpriority Creditor's Name
          4120 International Parkway                                  When was the debt incurred?
          Carrollton, TX 75007
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 75       Stallings Financial Group, Inc                              Last 4 digits of account number                                                            $622.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?
          P.O. Box 4430
          Marrietta, GA 30061
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 60 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 85 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 76       State Farm Insurance                                        Last 4 digits of account number                                                            $706.00
          Nonpriority Creditor's Name
          1 State Farm Plz                                            When was the debt incurred?
          #D3
          Bloomington, IL 61710
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 77       State Farm Insurance                                        Last 4 digits of account number                                                            $709.00
          Nonpriority Creditor's Name
          1 State Farm Plz                                            When was the debt incurred?
          #D3
          Bloomington, IL 61710
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 78       Stream Energy                                               Last 4 digits of account number                                                             $76.00
          Nonpriority Creditor's Name
          14675 Dallas Pkwy                                           When was the debt incurred?
          Ste. 150
          Dallas, TX 75254
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 61 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 86 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 79       Sunset Finance Co Of                                        Last 4 digits of account number       4571                                                 $570.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                                                       Opened 7/28/18 Last Active
          510 Mountain View Dr., Suite 500                            When was the debt incurred?           11/18
          Seneca, SC 29672
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Note Loan


 4.1
 80       Suntrust Bank                                               Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          Legal Dept/Bankruptcy                                       When was the debt incurred?
          PO Box 85041
          Richmond, VA 23286
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 81       Swift Health Urgent Care LLC                                Last 4 digits of account number                                                             $50.00
          Nonpriority Creditor's Name
          5185 Old National Highway                                   When was the debt incurred?
          Atlanta, GA 30349
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 62 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 87 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 82       synergy acceptance corp.                                    Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          505 Montgomery st. floor 11                                 When was the debt incurred?
          San Francisco, CA 94111
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 83       Synergy Acceptance Corp.                                    Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          110 Londonderry Ct                                          When was the debt incurred?
          Woodstock, GA 30188
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 84       System 5 Electronics, Inc.                                  Last 4 digits of account number                                                            $250.00
          Nonpriority Creditor's Name
          2820 Campbelton Road SW                                     When was the debt incurred?
          Atlanta, GA 30311
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 63 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 88 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 85       T-Mobile                                                    Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          P.O. Box 742596                                             When was the debt incurred?
          Cincinnati, OH 45274
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 86       Transworld Systems Inc                                      Last 4 digits of account number                                                             $94.00
          Nonpriority Creditor's Name
          P.O. Box 15609                                              When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 87       TRS Recovery Services, Inc.                                 Last 4 digits of account number       8295                                                 $417.00
          Nonpriority Creditor's Name
          5251 Westheimer                                             When was the debt incurred?
          Houston, TX 77056
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collections (Compass Bank)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 64 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 89 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 88       U-Haul                                                      Last 4 digits of account number                                                            $320.00
          Nonpriority Creditor's Name
          2866 Forrest Hills Dr SW                                    When was the debt incurred?
          Atlanta, GA 30315
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 89       U.S. Department of Education                                Last 4 digits of account number       2307                                              $9,011.00
          Nonpriority Creditor's Name
          Ecmc/Bankruptcy                                                                                   Opened 04/08 Last Active
          Po Box 16408                                                When was the debt incurred?           9/05/18
          Saint Paul, MN 55116
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.1
 90       U.S. Dept. of Education                                     Last 4 digits of account number       4556                                              $6,904.00
          Nonpriority Creditor's Name
          P.O. Box 105028                                             When was the debt incurred?
          Atlanta, GA 30348-5028
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Student Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 65 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 90 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1      United Atomobile Insurance
 91       Company                                                     Last 4 digits of account number                                                            $150.00
          Nonpriority Creditor's Name
          PO Box 694600                                               When was the debt incurred?
          Miami, FL 33269
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 92       United Auto Acceptance                                      Last 4 digits of account number       9008                                            $13,058.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept.                                                                            Opened 12/05/14 Last Active
          P.O. Box 926                                                When was the debt incurred?           9/30/15
          Morrow, GA 30260
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.1
 93       United Auto Acceptance                                      Last 4 digits of account number                                                       $13,000.00
          Nonpriority Creditor's Name
          1345 Southlake Parkway                                      When was the debt incurred?
          Morrow, GA 30260
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Auto Deficeincy




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 66 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 91 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 94       United Autombile Insurance - GA                             Last 4 digits of account number       5253                                                 $150.00
          Nonpriority Creditor's Name
          PO Box 694140                                               When was the debt incurred?
          Miami, FL 33269-1140
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1      United Automobile Insurance
 95       Company                                                     Last 4 digits of account number                                                            $300.00
          Nonpriority Creditor's Name
          PO Box 694140                                               When was the debt incurred?
          Miami, FL 33269
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 96       United Credit Systems Group LLC                             Last 4 digits of account number                                                         $1,105.00
          Nonpriority Creditor's Name
          4501 Circle 75 Pkwy                                         When was the debt incurred?
          F-6165
          Atlanta, GA 30339
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Medical Collections (Grady Health
              Yes                                                        Other. Specify   Systems)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 67 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 92 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.1
 97       United Healthcare Greensboro                                Last 4 digits of account number                                                         $2,085.00
          Nonpriority Creditor's Name
          Service Center                                              When was the debt incurred?
          PO Box 30555
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1
 98       United Recovery Systems                                     Last 4 digits of account number                                                         $1,052.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                            When was the debt incurred?
          5800 N Course
          Houston, TX 77072
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.1      University of Florida Jacksonville
 99       Phsyi                                                       Last 4 digits of account number       2916                                                 $140.00
          Nonpriority Creditor's Name
          PO Box 44008                                                When was the debt incurred?
          Jacksonville, FL 32231-4008
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 68 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 93 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.2
 00       US Auto Finance                                             Last 4 digits of account number                                                       $13,244.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept.                                      When was the debt incurred?
          824 N. Market Street
          Suite 220
          Wilmington, DE 19801
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Auto Deficiency


 4.2
 01       Vance & Huffman Llc                                         Last 4 digits of account number       4222                                              $1,944.00
          Nonpriority Creditor's Name
                                                                                                            Opened 11/15 Last Active
          55 Monette Pkwy Ste 100                                     When was the debt incurred?           9/01/17
          Smithfield, VA 23430
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account Aarons Inc -
              Yes                                                        Other. Specify   Aarons Rent To Ow


 4.2
 02       Verizon                                                     Last 4 digits of account number                                                            $500.00
          Nonpriority Creditor's Name
          by American InfoSource LP                                   When was the debt incurred?
          4515 N Santa Fe Ave
          Oklahoma City, OK 73118
          Number Street City State ZIp Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 69 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                                       Desc Main
                                                                     Document      Page 94 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                    Case number (if known)

 4.2
 03        Wachovia                                                   Last 4 digits of account number                                                             $75.00
           Nonpriority Creditor's Name
           Legal Dept/Bankruptcy                                      When was the debt incurred?
           P.O. Box 13765
           Roanoke, VA 24019
           Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   12/30/2005


 4.2
 04        Wells Fargo                                                Last 4 digits of account number                                                            $195.00
           Nonpriority Creditor's Name
           P.O. Box 6412                                              When was the debt incurred?
           Carol Stream, IL 60197
           Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account


 4.2
 05        Xfinity                                                    Last 4 digits of account number                                                            $796.00
           Nonpriority Creditor's Name
           PO Box 2127                                                When was the debt incurred?
           Norcross, GA 30091
           Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 70 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                             Desc Main
                                                                     Document      Page 95 of 133
 Debtor 1 Vanessa Yvette Kinsey-Thorpe                                                                  Case number (if known)

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.      $                13,000.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                13,000.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                22,010.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              270,861.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              292,871.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 71 of 71
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 18-70913-jwc                      Doc 1          Filed 12/13/18 Entered 12/13/18 09:44:09                         Desc Main
                                                                     Document      Page 96 of 133
 Fill in this information to identify your case:

 Debtor 1                  Vanessa Yvette Kinsey-Thorpe
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Aaron's, Inc.                                                              Rent to Own
               Reg. Agent: CORPORATION SERVICE COMPANY
               40 TECHNOLOGY PARKWAY SOUTH
               SUITE 300
               Norcross, GA 30092

     2.2       Progressing Leasing                                                        Rent to own.
               5651 W Talavi Blvd
               Glendale, AZ 85306




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 18-70913-jwc                        Doc 1          Filed 12/13/18 Entered 12/13/18 09:44:09              Desc Main
                                                                       Document      Page 97 of 133
 Fill in this information to identify your case:

 Debtor 1                   Vanessa Yvette Kinsey-Thorpe
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         David Edward Thorpe                                                                    Schedule D, line
                3370 Lynfield Drive                                                                    Schedule E/F, line  2.1
                Atlanta, GA 30311
                                                                                                       Schedule G
                                                                                                     Georgia Department of Revenue




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 18-70913-jwc                  Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09                              Desc Main
                                                          Document      Page 98 of 133


Fill in this information to identify your case:

Debtor 1                      Vanessa Yvette Kinsey-Thorpe

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF GEORGIA - ATLANTA
                                              DIVISION

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Front Desk
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Dekalb County

       Occupation may include student        Employer's address
                                                                   1300 Commerce Drive
       or homemaker, if it applies.
                                                                   Decatur, GA 30030

                                             How long employed there?         1 Year and 2 Months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1      For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $        2,105.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$             0.00    +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      2,105.00           $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 18-70913-jwc              Doc 1       Filed 12/13/18 Entered 12/13/18 09:44:09                                 Desc Main
                                                      Document      Page 99 of 133

Debtor 1    Vanessa Yvette Kinsey-Thorpe                                                          Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      2,105.00       $             N/A

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        277.00       $               N/A
      5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00       $               N/A
      5c.   Voluntary contributions for retirement plans                                   5c.        $         50.00       $               N/A
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00       $               N/A
      5e.   Insurance                                                                      5e.        $        186.00       $               N/A
      5f.   Domestic support obligations                                                   5f.        $          0.00       $               N/A
      5g.   Union dues                                                                     5g.        $          0.00       $               N/A
      5h.   Other deductions. Specify: Flexible Healthcare Account                         5h.+       $        106.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            619.00       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,486.00       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
      8e. Social Security                                                                  8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    Disability                                                        8f.  $            1,152.00   $                   N/A
      8g. Pension or retirement income                                                     8g. $                 0.00   $                   N/A
      8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,152.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,638.00 + $           N/A = $          2,638.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         2,638.00
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
           Case 18-70913-jwc                  Doc 1       Filed 12/13/18 Entered 12/13/18 09:44:09                                    Desc Main
                                                         Document     Page 100 of 133


Fill in this information to identify your case:

Debtor 1                 Vanessa Yvette Kinsey-Thorpe                                                      Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA -                                             MM / DD / YYYY
                                          ATLANTA DIVISION

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             980.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            40.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         Case 18-70913-jwc                    Doc 1       Filed 12/13/18 Entered 12/13/18 09:44:09                                        Desc Main
                                                         Document     Page 101 of 133

Debtor 1     Vanessa Yvette Kinsey-Thorpe                                                              Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 260.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                   0.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                314.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 50.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                  50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   13.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  120.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  461.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,638.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,638.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,638.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,638.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    0.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                Case 18-70913-jwc                    Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09          Desc Main
                                                                     Document     Page 102 of 133

 Fill in this information to identify your case:

 Debtor 1                  Vanessa Yvette Kinsey-Thorpe
                           First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Alejandro Melgerejo                                   Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of        All Debtor's real and personal                     Reaffirmation Agreement.
    property              property                                           Retain the property and [explain]:
    securing debt:                                                         avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Consumer Portfolio Svc                                Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of        2012 Toyota Carolla 100,000                        Reaffirmation Agreement.
    property              miles                                              Retain the property and [explain]:
    securing debt:



    Creditor's         Dan Vallish                                           Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of        All Debtor's personal property                     Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 18-70913-jwc                      Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                           Desc Main
                                                                     Document     Page 103 of 133

 Debtor 1      Vanessa Yvette Kinsey-Thorpe                                                            Case number (if known)


     securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


     Creditor's    Hometowne Communities, Inc.                               Surrender the property.                                     No
     name:                                                                   Retain the property and redeem it.
                                                                             Retain the property and enter into a                        Yes
     Description of     All Debtor's real and personal                       Reaffirmation Agreement.
     property           property                                             Retain the property and [explain]:
     securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


     Creditor's    Prestige Finanical Services, Inc                          Surrender the property.                                     No
     name:                                                                   Retain the property and redeem it.
                                                                             Retain the property and enter into a                        Yes
     Description of     All Debtor's Personal Property                       Reaffirmation Agreement.
     property                                                                Retain the property and [explain]:
     securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                               Will the lease be assumed?

 Lessor's name:               Aaron's, Inc.                                                                                        No

                                                                                                                                   Yes

 Description of leased        Rent to Own
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Vanessa Yvette Kinsey-Thorpe                                              X
       Vanessa Yvette Kinsey-Thorpe                                                      Signature of Debtor 2
       Signature of Debtor 1

       Date        December 13, 2018                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 18-70913-jwc                         Doc 1         Filed 12/13/18 Entered 12/13/18 09:44:09                                                 Desc Main
                                                                       Document     Page 104 of 133
 Fill in this information to identify your case:

 Debtor 1                   Vanessa Yvette Kinsey-Thorpe
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              39,035.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              39,035.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              39,223.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              13,000.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             292,871.00


                                                                                                                                     Your total liabilities $               345,094.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,638.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,638.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                         Desc Main
                                                                     Document     Page 105 of 133
 Debtor 1      Vanessa Yvette Kinsey-Thorpe                                               Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $            2,105.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            13,000.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            22,010.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             35,010.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                Case 18-70913-jwc                    Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                       Desc Main
                                                                     Document     Page 106 of 133




 Fill in this information to identify your case:

 Debtor 1                    Vanessa Yvette Kinsey-Thorpe
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Vanessa Yvette Kinsey-Thorpe                                          X
              Vanessa Yvette Kinsey-Thorpe                                              Signature of Debtor 2
              Signature of Debtor 1

              Date       December 13, 2018                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 18-70913-jwc                    Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                               Desc Main
                                                                     Document     Page 107 of 133

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Vanessa Yvette Kinsey-Thorpe
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

                                                    NORTHERN DISTRICT OF                                   2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            GEORGIA - ATLANTA DIVISION                                 applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number                                                                                               3. The Means Test does not apply now because of
 (if known)
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                         2,105.00        $
  3. Alimony     and maintenance   payments.   Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                             $   0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                      0.00      $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                             $   0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from rental or other real property             $    0.00 Copy here -> $                      0.00      $
                                                                                                       $                0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 18-70913-jwc                      Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                           Desc Main
                                                                     Document     Page 108 of 133
 Debtor 1     Vanessa Yvette Kinsey-Thorpe                                                             Case number (if known)



                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                             $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $                  0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             . Disability $1152                                                                    $                  0.00      $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       2,105.00          +   $                   =   $      2,105.00

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>            $          2,105.00

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                12b. $          25,260.00

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                   GA

       Fill in the number of people in your household.                         1
       Fill in the median family income for your state and size of household.                                                         13.   $         46,810.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Vanessa Yvette Kinsey-Thorpe
                Vanessa Yvette Kinsey-Thorpe
                Signature of Debtor 1
        Date December 13, 2018
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09             Desc Main
                                                                     Document     Page 109 of 133




                                                               United States Bankruptcy Court
                                        NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION
 In re      Vanessa Yvette Kinsey-Thorpe                                                                    Case No.
                                                                                    Debtor(s)               Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: December 13, 2018                                                 /s/ Vanessa Yvette Kinsey-Thorpe
                                                                         Vanessa Yvette Kinsey-Thorpe
                                                                         Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                                Document     Page 110 of 133

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         AAA Car Insurance
                         6808 S Memorial Drive
                         Suite 208
                         Tulsa, OK 74133


                         Aaron's
                         1015 Cobb Place Blvd
                         Kennesaw, GA 30156


                         Aaron's, Inc.
                         Reg. Agent: CORPORATION SERVICE COMPANY
                         40 TECHNOLOGY PARKWAY SOUTH
                         SUITE 300
                         Norcross, GA 30092


                         ABCO Security, LLC
                         12850 Highway 9
                         Suite 600 #13
                         Alpharetta, GA 30004


                         Accelerated Financial
                         Po Box 5714
                         Greenville, SC 29606


                         ACE Recovery Services
                         PO Box 129
                         Grand River, OH 44045-0129


                         ADT
                         P.O. Box 650485
                         Dallas, TX 75265


                         AFNI, Inc
                         c/o AFNI Inc
                         P. O. Box 3097
                         Bloomington, IL 61702


                         Afni, Inc.
                         PO Box 3427
                         Bloomington, IL 61702-3427


                         Alejandro Melgerejo
                         7090 E Village Court
                         Riverdale, GA 30296
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 111 of 133


                     Alexandria Vaneck Co., LPA
                     5660 Southwyck Blvd
                     #110
                     Toledo, OH 43614


                     Alliance One
                     4850 Street Road
                     Suite 300
                     Feasterville Trevose, PA 19053


                     Allied Collection & Credit Bureau, Inc.
                     PO Box 640
                     Hoschton, GA 30548


                     American Family Insurance
                     PO Box 312401
                     Atlanta, GA 31131


                     American Home Sales & Lease Purchase
                     5248 No. Henry Blvd.
                     Stockbridge, GA 30281


                     American Medical Collection Agency
                     2269 S. Saw Mill River Road
                     Bldg 3
                     Elmsford, NY 10523


                     APEX Billing Solutions
                     PO Box 8987
                     Columbus, GA 31908


                     Associated Credit Services, Inc.
                     PO Box 5171
                     Westborough, MA 01581


                     Associated Receivable Consultants
                     PO box 212489
                     Augusta, GA 30917


                     Associated Recievable Consultants
                     PO Box 212489
                     Augusta, GA 30917
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 112 of 133


                     AT&T
                     P.O. Box 105262
                     Atlanta, GA 30348


                     Atlanta Human Performance Center
                     3250 Hogan Rd SW
                     Atlanta, GA 30331


                     Atlanta Human Performance Center Inc
                     PO Box 312401
                     Atlanta, GA 30331


                     Atlanta Medical Center
                     303 Parkway Drive NE
                     Atlanta, GA 30312


                     Bank of America
                     6737 Londonderry Way
                     Union City, GA 30291


                     Barristers Collection Services Inc.
                     1950 One Atlantic Center
                     1201 West Peachtree Street NE
                     Atlanta, GA 30309


                     Barristers Collection Services, Inc
                     1950 One Atlantic Center
                     Atlanta, GA 30309


                     Bay Area Credit Service LLC
                     P.O. Box 467600
                     Atlanta, GA 31146


                     Bureau of Collection Recovery, Inc.
                     7575 Corporate Way
                     Eden Prairie, MN 55344


                     Capital City Bank
                     Legal Dept/Bankruptcy
                     P.O. Box 900
                     Tallahassee, FL 32302
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 113 of 133


                     CBE GROUP
                     Legal Dept/Bankruptcy
                     131 Tower Park Dr.
                     Ste. 100
                     Waterloo, IA 50704


                     CCI
                     PO Box 2207
                     Augusta, GA 30903


                     Central Financial Control
                     Attn: Bankruptcy
                     P.O. Box 66051
                     Anaheim, CA 92816


                     Certegy Payment Recovery Services Inc
                     3500 5th Street
                     Northport, AL 35476


                     Charter Communications
                     12405 Powerscourt Dr
                     Saint Louis, MO 63131


                     Chase
                     Attn: Bankruptcy
                     P.O. Box 15298
                     Willmington, DE 19850


                     CheckCare Systems
                     3039 Premiere Parkway
                     Suite 600
                     Duluth, GA 30097


                     Checkcare Systems of Atlanta
                     3039 Premier Parkway
                     Suite 600
                     Duluth, GA 30097-8906


                     Chestatee Pathology Accoc. PC
                     5620Southwyk Blvd
                     Toledo, OH 43614-1502


                     Chestatee Pathology Assoc. PC
                     5700 Southwyck Blvd
                     Toledo, OH 43614
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 114 of 133


                     Clayton County Water Authority
                     1600 Battle Creek Rd
                     Morrow, GA 30260


                     ClearCheck Inc
                     PO Box 27087
                     Greenville, SC 29616


                     Comcast
                     P.O. Box 530098
                     Atlanta, GA 30353


                     Commercial Check Control
                     Legal Dept/Bankruptcy
                     7250 Beverly Blvd.
                     Los Angeles, CA 90036


                     COMO Law Firm, P.A.
                     PO Box 130668
                     Saint Paul, MN 55113


                     Como Law Firm, P.A.
                     PO Box 130668
                     Saint Paul, MN 55113-0006


                     Computer Credit, Inc,
                     470 West Hanes Mill Road
                     PO Box 5238
                     Winston Salem, NC 27113


                     Computer Credit, Inc.
                     Claim Dept 009560
                     640 West Fourth Street
                     PO Box 5238
                     Winston Salem, NC 27113-5238


                     Consumer Portfolio Svc
                     Attn: Bankruptcy
                     Po Box 57071
                     Irvine, CA 92619


                     Convergent Outsourcing
                     PO Box 1022
                     Wixom, MI 48393
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 115 of 133


                     Convergent Outsourcing, Inc.
                     800 SW 39th Street
                     PO Box 9004
                     Renton, WA 98057


                     CPS
                     Legal Dept/Bankruptcy
                     PO Box 57071
                     Irvine, CA 92619


                     Credit Collection Servcies
                     Two Wells Avenue
                     Newton Center, MA 02459


                     Credit Collection Service
                     Legal Dept/Bankruptcy
                     2 Wells Ave
                     Newton, MA 02459


                     Credit Management, LP
                     Attn: Bankruptcy
                     Po Box 118288
                     Carrollton, TX 75011


                     Credit Management, LP
                     PO Box 118288
                     Carrollton, TX 75011-0828


                     Credit Protection Asscociation
                     13355 Noel Rd
                     Suite 2100
                     Dallas, TX 75240


                     Dan Vallish
                     914 Plymouth Drive
                     Jonesboro, GA 30236


                     David Edward Thorpe
                     3370 Lynfield Drive
                     Atlanta, GA 30311


                     DeKalb County Watershed Management
                     1580 Roadhaven Dr
                     Stone Mountain, GA 30083
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 116 of 133


                     DentFirst
                     2697 Spring Road
                     Smyrna, GA 30080


                     Direct Loans    (US Dept of ED)
                     Legal Dept/Bankruptcy
                     PO Box 1723
                     Montgomery, AL 36102-1723


                     Diversified Consultants, Inc.
                     Attn: Bankruptcy
                     Po Box 551268
                     Jacksonville, FL 32255


                     ED Financial Services
                     Legal Dept/Bankruptcy
                     120 N Seven Oaks Dr
                     Knoxville, TN 37922


                     Edward E Gutknecht
                     1210 Home Place Drive
                     Lawrenceville, GA 30043


                     Emory Adventist Hospital
                     P.O. Box 932089
                     Atlanta, GA 31193-2089


                     ER Solutions
                     Legal Dept/Bankruptcy
                     3120 Hays Rd
                     Ste 200
                     Houston, TX 77082


                     ER Solutions, Inc.
                     10750 Hammerly Blvd
                     #200
                     Houston, TX 77043


                     Erving Properties
                     1200 Utoy Srings Road
                     Atlanta, GA 30331


                     Extension Express
                     PO Box 329
                     Tucker, GA 30085
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 117 of 133


                     F&S Radiology, P.C.
                     PO Box 3495
                     Toledo, OH 43607


                     FBCS, Inc.
                     330 S. Warminster Road
                     Suite 353
                     Hatboro, PA 19040


                     Fifth Third Bank
                     Legal Dept/Bankruptcy
                     5050 Kingsley Dr
                     Cincinnati, OH 45263


                     Financial Asset Management Systems
                     PO BOX 1069
                     Woodstock, GA 30188


                     First Premier Bank
                     Attn: Bankruptcy
                     Po Box 5524
                     Sioux Falls, SD 57117


                     Focus Receivables Management
                     Legal Dept/Bankruptcy
                     1130 Northchase Pkwy Ste
                     Marietta, GA 30067


                     Frost Arnet
                     Attn: Bankruptcy
                     480 James Robertson Pkwy
                     Nashville, TN 37219-1212


                     General Revenue Corporation
                     PO Box 495999
                     Cincinnati, OH 45249-5999


                     Georgia Department of Revenue
                     Compliance Division
                     ARCS Bankruptcy
                     1800 Century BLVD NE Suite 9100
                     Atlanta, GA 30345-3202


                     Georgia Power
                     241 Ralph McGill Blvd NE
                     Atlanta, GA 30308
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 118 of 133


                     Global Payments Check Services, Inc.
                     PO Box 661038
                     Chicago, IL 60666


                     GMAC Real Estate Academy
                     5775-D Glenridge Drive
                     Atlanta, GA 30328


                     Grady Health System
                     PO Box 930704
                     Atlanta, GA 31193-0704


                     Greenbrier Dental Care
                     2841 Greenbriar Pkwy
                     #306
                     Atlanta, GA 30331


                     Gwinnett County Water Resources
                     684 Winder Hwy NE
                     Lawrenceville, GA 30045


                     Gwinnett Hospital System
                     1000 Medical Center, Blvd #110
                     Lawrenceville, GA 30045


                     Gwinnett Orthopedics
                     DBA Atlanta Ortopedics
                     5645 Old Norcross Road
                     Suite 300
                     Lawrenceville, GA 30045


                     H&A Credit Group
                     PO Box 870162
                     Stone Mountain, GA 30087


                     Healthfield, Inc
                     3350 Rivrewood Pkwy SE
                     Atlanta, GA 30339


                     Healthfield, Inc. - Gwinnett
                     3350 Riverwood Pkwy SE
                     Atlanta, GA 30339
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 119 of 133


                     Healthfield, Inc.- Gwinnett
                     3350 Riverwood Pkwy SE
                     Atlanta, GA 30339


                     Hometowne Communities, Inc.
                     Reg. Agent: Celia C Watson
                     1171 Hammond Creek Trail
                     Watkinsville, GA 30677


                     Hsi Financial Services
                     c/o Corporate Creations Network Inc.
                     2985 Gordy Parkway
                     1st floor
                     Marietta, GA 30066


                     I.C. System
                     P.O. Box 64437
                     Saint Paul, MN 55164


                     IC system
                     444 Highway 96E
                     Saint Paul, MN 55164


                     IC System, Inc.
                     444 Highway 96 East
                     PO Box 64437
                     Saint Paul, MN 55164-0437


                     Infinity Group
                     Wells Ave
                     MA 02549


                     Infinity Select Insurance Company
                     P.O. Box 830807
                     Birmingham, AL 35283


                     Integrity Solution Servicesm Inc.
                     PO Box 7230
                     Overland Park, KS 66207-0230


                     IRS
                     401 W. Peachtree St., NW
                     Stop #334-D
                     Room 400
                     Atlanta, GA 30308
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 120 of 133


                     Jefferson Capital System
                     16 McLeland Rd
                     Saint Cloud, MN 56303


                     Just Right Auto Sales
                     5465 Peachtree Ind. Blvd.
                     Atlanta, GA 30341


                     Kevin B. Wilson Law Offices
                     2810 Walker Road
                     Suite 102
                     Chattanooga, TN 37421


                     Kroger
                     2700 East 4th Street
                     Hutchinson, KS 67501


                     Laureate Medical Group
                     550 Peachtree St
                     Suite 1550
                     Atlanta, GA 30308


                     Law Office of N. Yolanda Epps
                     PO Box 329
                     Tucker, GA 30085


                     Law Office of Zimmerman & Associates LTD
                     PO Box 28039
                     Las Vegas, NV 89126


                     Law Offices of Bennett & DeLoney, P.C.
                     PO Box 190
                     Midvale, UT 84047-0190


                     Lincoln Heritage Life Insurance
                     4343 East Camelback Road
                     Suite 400
                     Phoenix, AZ 85018


                     M&S Auto Sales
                     6580 Highway 85
                     Riverdale, GA 30274
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 121 of 133


                     Management Services Incorporated
                     c/o NCB Management Services, Inc.
                     PO Box 1099
                     Langhorne, PA 19047


                     Medical Accounts Recievable Solutions
                     7077 Orangewood Ave
                     Suite 100
                     Garden Grove, CA 92841


                     Metro Atlanta Ambulance Service
                     595 Armstrong Street
                     Marietta, GA 30060-2305


                     Metro Dental Group
                     400 Cleveland Ave
                     Atlanta, GA 30315


                     Monarch Recovery Management
                     PO Box 21089
                     Philadelphia, PA 19114


                     Morehouse Medical Associates, Inc.
                     75 Piedmont Ave, N.E.
                     Suite 700
                     Atlanta, GA 30303


                     Morehouse Medical Associates, Inc.
                     75 Piedmont Ave NE
                     Suite 700
                     Decatur, GA 30030


                     MQC Collection Services
                     PO Box 140700
                     Toledo, OH 43614


                     NACS
                     2810 Walker Road
                     Suite 100
                     Chattanooga, TN 37421


                     National Adjustment Bureau
                     PO Box 4430
                     Marietta, GA 30061
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 122 of 133


                     NCO Financial
                     c/o NCO Financial
                     P.O. Box 15636
                     Wilmington, DE 19850


                     NCO Financial Systems, Inc.
                     507 Prudential Road
                     Horsham, PA 19044


                     Nelnet Loan Services
                     Legal Dept/Bankruptcy
                     PO BOX 2304
                     Indianapolis, IN 46206


                     North American Credit Services
                     2810 Walker Road
                     Suite 100
                     Chattanooga, TN 37421


                     North American Credit Services
                     2810 Walker Road, Suite 100
                     Chattanooga, TN 37421


                     North Metropolitan Radiology Associates
                     1190 W. Druid Hills Dr NE
                     #T-75
                     Atlanta, GA 30329


                     North Metropolitan Radiology Associates
                     1190 W Druid Hills Road NE
                     #T-75
                     AL 35000


                     Northside Hospital
                     P.O. Box 101757
                     Atlanta, GA 30392-1757


                     Okinus
                     P.O. Box 691
                     157 West Railroad St., South
                     Pelham, GA 31779


                     Okinus, Inc
                     Gary O. Allen, RA
                     157 West Railroad Street
                     Pelham, GA 31779
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 123 of 133


                     Online Collections
                     PO Box 1489
                     Winterville, NC 28590


                     Open MRI Imaging of Snellville
                     2151 Fountain Drive
                     Suite 203-204
                     Snellville, GA 30078


                     Ortho Atlanta
                     P. O Box 14000
                     Belfast, ME 04915


                     PDQ Services Inc
                     700 Churchill Ct
                     Woodstock, GA 30188


                     Performant Recovery Inc
                     P.O. Box 9054
                     Pleasanton, CA 94566


                     Portfolio Recovery Associates
                     Legal Dept/Bankruptcy
                     140 Corporate Blvd
                     Norfolk, VA 23502


                     Portfolio Recovery Associates, LLC
                     PO Box 12914
                     Norfolk, VA 23541


                     Premiere Credit of North America LLC
                     P.O. Box 24850
                     Nashville, TN 37202


                     Prestige Financial Svc
                     Attn: Bankruptcy
                     351 W Opportunity Way
                     Draper, UT 84020


                     Prestige Finanical Services, Inc
                     Reg. Agent: C T Corporation System
                     289 S Culver St
                     Lawrenceville, GA 30046
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 124 of 133


                     Professional Bureau of Collections
                     PO Box 4157
                     Englewood, CO 80155


                     Professional Debt Mediation
                     Attn: Bankruptcy
                     7948 Baymeadows Way, 2nd Floor
                     Jacksonville, FL 32256


                     Progressing Leasing
                     5651 W Talavi Blvd
                     Glendale, AZ 85306


                     Publix
                     3300 Publix Corporate Pkwy
                     Lakeland, FL 33811


                     Quality Recovery Services Inc
                     P.O. Box 519
                     Lovejoy, GA 30250


                     Quantum Medical Radiology PC
                     PO Box 2994
                     Kennesaw, GA 30156


                     Quilling, Selander, Lownds, Winslett
                     & Moser
                     2001 Bryan Street
                     Suite 1800
                     Dallas, TX 75201


                     RDS
                     Dept 207
                     PO Box 4115
                     Concord, CA 94524


                     Rent Recovery Solutions
                     2814 Spring Rd SE
                     #301
                     Atlanta, GA 30339


                     Renton Collection
                     Legal Dept/Bankruptcy
                     PO Box 272
                     Renton, WA 98057
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 125 of 133


                     Resurgens Orthopaedics
                     P.O. Box 720580
                     Atlanta, GA 30358-2580


                     Resurgens Orthopaedics
                     PO Box 720580
                     Atlanta, GA 30358-2580


                     Revenue Discovery Systems
                     PO Box 12055
                     Norfolk, VA 23541-1003


                     RJM Acquisitions Corp
                     c/o RJM Acquisitions Corp.
                     575 Underhill Blvd
                     Suite 224
                     Syosset, NY 11791-3416


                     RJM Acquisitions, LLC
                     575 Underhill Blvd.
                     Suite 224
                     Syosset, NY 11791


                     RMCB/RMCA
                     Legal Dept/Bankruptcy
                     PO Box 1235
                     Elmsford, NY 10523


                     Robertson Sanitation
                     1405 Meredith Park Dr
                     McDonough, GA 30253


                     Robertson Sanitation
                     PO Box 1108
                     Auburn, GA 30011


                     SCANA Energy
                     Attn: Bankruptcy
                     220 Operation Way
                     Cayce, SC 29033


                     Scana Energy
                     Legal Dept/Bankruptcy
                     PO BOX 100157
                     Columbia, SC 29202
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 126 of 133


                     Scottdale Colelction Services LLC
                     2501 W Dunlap Ave
                     Suite 240
                     Mesa, AZ 85201


                     Security Check, LLC
                     PO Box 1530
                     Dept. 010
                     Southaven, MS 38671-0016


                     Shands Jacksonville
                     655 W. Eigth Street
                     Jacksonville, FL 32209


                     SHANDS Jacksonville Emergency Dpt.
                     655 W Eighth Street
                     Jacksonville, FL 32208


                     Smyrna Emergency Phycicians
                     PO Box 8750
                     Philadelphia, PA 19101


                     Smyrna Emergency Physicians
                     PO Box 8750
                     Philadelphia, PA 19101-8750


                     Son Tran
                     5360 Jonesboro Rd Ste A
                     Morrow, GA 30260


                     South Fulton Emergency Physicians
                     Payments MD
                     Mailstop: 49560569
                     P.O. Box 660827
                     Dallas, TX 75266-0827


                     Southern Regional Medical Center
                     PO Box 723968
                     Atlanta, GA 31139-0968


                     Southern Regional Medical Center
                     P.O. Box 1660
                     Greeley, CO 80632-1660
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 127 of 133


                     Soutwest Credit
                     4120 International Parkway
                     Carrollton, TX 75007


                     Stallings Financial Group, Inc
                     Attn: Bankruptcy
                     P.O. Box 4430
                     Marrietta, GA 30061


                     State Farm Insurance
                     1 State Farm Plz
                     #D3
                     Bloomington, IL 61710


                     Stream Energy
                     14675 Dallas Pkwy
                     Ste. 150
                     Dallas, TX 75254


                     Sunset Finance Co Of
                     Attn: Bankruptcy Department
                     510 Mountain View Dr., Suite 500
                     Seneca, SC 29672


                     Suntrust Bank
                     Legal Dept/Bankruptcy
                     PO Box 85041
                     Richmond, VA 23286


                     Swift Health Urgent Care LLC
                     5185 Old National Highway
                     Atlanta, GA 30349


                     synergy acceptance corp.
                     505 Montgomery st. floor 11
                     San Francisco, CA 94111


                     Synergy Acceptance Corp.
                     110 Londonderry Ct
                     Woodstock, GA 30188


                     System 5 Electronics, Inc.
                     2820 Campbelton Road SW
                     Atlanta, GA 30311
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 128 of 133


                     T-Mobile
                     P.O. Box 742596
                     Cincinnati, OH 45274


                     Transworld Systems Inc
                     P.O. Box 15609
                     Wilmington, DE 19850


                     TRS Recovery Services, Inc.
                     5251 Westheimer
                     Houston, TX 77056


                     U-Haul
                     2866 Forrest Hills Dr SW
                     Atlanta, GA 30315


                     U.S. Department of Education
                     Ecmc/Bankruptcy
                     Po Box 16408
                     Saint Paul, MN 55116


                     U.S. Dept. of Education
                     P.O. Box 105028
                     Atlanta, GA 30348-5028


                     United Atomobile Insurance Company
                     PO Box 694600
                     Miami, FL 33269


                     United Auto Acceptance
                     Attn: Bankruptcy Dept.
                     P.O. Box 926
                     Morrow, GA 30260


                     United Auto Acceptance
                     1345 Southlake Parkway
                     Morrow, GA 30260


                     United Autombile Insurance - GA
                     PO Box 694140
                     Miami, FL 33269-1140


                     United Automobile Insurance Company
                     PO Box 694140
                     Miami, FL 33269
Case 18-70913-jwc   Doc 1    Filed 12/13/18 Entered 12/13/18 09:44:09   Desc Main
                            Document     Page 129 of 133


                     United Credit Systems Group LLC
                     4501 Circle 75 Pkwy
                     F-6165
                     Atlanta, GA 30339


                     United Healthcare Greensboro
                     Service Center
                     PO Box 30555
                     Salt Lake City, UT 84130


                     United Recovery Systems
                     Attn: Bankruptcy
                     5800 N Course
                     Houston, TX 77072


                     University of Florida Jacksonville Phsyi
                     PO Box 44008
                     Jacksonville, FL 32231-4008


                     US Auto Finance
                     Attn: Bankruptcy Dept.
                     824 N. Market Street
                     Suite 220
                     Wilmington, DE 19801


                     Vance & Huffman Llc
                     55 Monette Pkwy Ste 100
                     Smithfield, VA 23430


                     Verizon
                     by American InfoSource LP
                     4515 N Santa Fe Ave
                     Oklahoma City, OK 73118


                     Wachovia
                     Legal Dept/Bankruptcy
                     P.O. Box 13765
                     Roanoke, VA 24019


                     Wells Fargo
                     P.O. Box 6412
                     Carol Stream, IL 60197


                     Xfinity
                     PO Box 2127
                     Norcross, GA 30091
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09             Desc Main
                                                                     Document     Page 130 of 133
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09                Desc Main
                                                                     Document     Page 131 of 133


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09               Desc Main
                                                                     Document     Page 132 of 133
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 18-70913-jwc                       Doc 1            Filed 12/13/18 Entered 12/13/18 09:44:09               Desc Main
                                                                     Document     Page 133 of 133
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
